Citation Nr: 1500294	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for fungus infection of the hands and feet.  

2.  Entitlement to service connection for skin lesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

To establish jurisdiction over the issue of entitlement to service connection for fungus infection of the hands and feet, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify theVeteran if further action is required.


REMAND

In the February 2012 substantive appeal, the Veteran requested a hearing at the local RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  In correspondence date-stamped as received in April 2012, the Veteran requested a Board hearing through live videoconference.  A date for the hearing was scheduled on March 26, 2013, and a February 2013 letter notified the Veteran of the location, date, and time of his hearing.  

However, in a March 2013 letter which informed the Veteran that his claims file had been received at the Board and his appeal had been docketed, a handwritten notation submitted by the Veteran's wife (date-stamped as received at the Board in April 2013) reflected that the Veteran had recently gone into cardiac arrest and pulmonary edema had been discovered around his heart and lungs, and as such, he had been hospitalized at the VA Hospital in Leavenworth, Kansas since early March.  The Veteran's wife requested that his March 2013 hearing date be rescheduled.  

In the July 2014 Appellant's Brief, the Veteran's representative also noted that the Veteran had shown good cause for failing to appear at his requested hearing before the Board, and requesnted another opportunity to testify before the Board.   

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In light of the circumstances, as described by the Veteran's wife, the Board finds that the Veteran has provided good cause as to why he could not attend the selected hearing date.  Therefore, the Board finds that the Veterant has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for either an in-person hearing before a VLJ at the RO or a videoconference hearing before a VLJ is granted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for either a videoconference hearing, or an in-person hearing before a Veterans Law Judge of the Board at the Wichita RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




